6   .   .




                                                                                   325



                     OFFICE      OF THE ATTORNEY GENERAL       OF TEXAS
                                           AUSTIN




            . mmr Sir:                           OpinionNO:O-6670
                                                 RI: Whrthrroountyon



                    In your latterof Juno 2
             of thla brpa,rUtmnt,  you ret0
             recent 49th Legialrturo   and
             puotrd fromyour lottori

                         *Can the      rariour    o




                                        t the publio roaC equipment or tools to
                                        axy ;a; fh6r6frOn 16gally.    31 ccmider
                                      quest.8 under this oplclon  number.

                                ill 60 t0 NhiOh you refer ~~~8k6sl it a penal
             0fr t3n80ror     ln.Y offioer or thir State or or lm oountr to
             knoringly    use    6r permit to be used Sor Drlrati-   Drorlt to-
             himself other       than to the State,  oountf,or muniolpallty
             any property,       rupplles, equipment or other thine or value
aonorable        Gonad         Plorenoo,         page 2

wlongin&         to     auoh mat0         or
                                       or knowingly  uao or kIlOWiKl(l4
                                                oounty
,*@t     to 00 uud ror mlratr      profit to hlmarlf tho labor or
                peraon whoa* 1 lbor or aOtVlo0 ia paid iOr by
               suoh bill  likoti88    m8k80 it a penal Offen     iOr
w   poraon rppolntrd   or l aployod   by any OfflOOr     lnJ oounty
or b7 tho oomdaaionora~     ooust or uv oounty or        a4 prraon
•~agr~      In parformlry               any bualnoaa        of   my     o o unty
                                                                               howoror lmployod,
to   ~WW~LI&            ~0     or   knoringly            lr mlt
                                                              to   b0      UH~   r0r   DadTat       ororit
                      anyluppl P la 0 uipaent
                             proprty,          and othar thin g* of
                to auoh oouaty rod &Vi”       thr labor Or rerViO0
or any parson whore labor or aarvloo 10 paid for b yluoh iountjr.
          The wr a lMotmont 0r the rborr par1 lAr UOrkm no
&a~8     upon and boar not affaot the powara and authority of tho
va r io usomeiraionora*                  oourte      lI prerontly          and horotoion
lidtad      and oontrollad               by  the     Conatltutlon          md law8 parrod by
tho L.&iO~OtU?O.                Tha anawr          to tha aboro         @O~tlOM         tharaforo
&aprnb on whothor or not auoh oourta ln lr~raaal.yOr by ~IOOD+
aary lmpliortlon ruthorinad by law to drtota or pemlt  to k
und. oounty o wnedlqulpment upon prlratr property with or without
oompeinoation           thornfor.

        Tho gonarrl rulo                      with refrronoo          to   tho powor ld         ruthoriW
or luoh oourta la puotad                      fmn 15 Oorpua        Curia 5>7,          4a   SOUwar

                "In acoordanor with tho grnoral     rule hwatoion
            atatsd,   that county board8 or oounty oourta hato no
            powarr other than thoao oohiorrod      lxpraaaly or by
            noorarary    lmplloatian,  luoh oourta oc borrdr hare
            nl) paor    to rant or loaao  property or irmohlur
            own06 by tho oounty, in the lbaonoo of 8tatUtOrY
            authority    to do 80..
            In our Opinion Ko. O-3328, approved August 1, 1941, thin
depirtzant     held that the comciesiontrs*      oourt ::&~ar.o euthority
to leaae    road Bachinsry or road equipment to an lndlrldual,           ooc1-
parg or aorporatior      for the construction     of any works OS Lm-
provment     lfioiudin~ aviation  fleldr,    camp   eitea,  or road8 out-
side the boundaries of the county.         ‘Ge herewltt    attach tar your
lnforzitior     a copy of such opinion ooxtalnlng        applicable  auttori-
ties eovorriing kilo gL;aetlol;.

         III Opinion Ko. O-2034, l   pproiod Uaroh 12, 1940, a copy
Of whioh la atfaohrd,     this department held thatthe eomm.iaalotera~
oourt bed no authority     to lease road opulpmont    or machinery, ruoh
aa traotorr and grader*, to a oontmotor who ha8 taken a oontract
to build a road within     the county.    In thir opinion refemnoa      la
nede to ;irtiole   2372c, Vernon’s Annotated civil     Stetutes,  relating
aonorable        Conard Florenoe,       pace   3

  w   the employment of road oonatruotion    or otirrmaohlnery or
 go44 equip-nt     in tha rerrloo0s roil    oo5aarration   and preron-
.tien    of roll waste through lroalon.    We are unable to find   any
 lrw whloh authorizer     oounty owned equipment    to be devoted to
 and wad upon p r iva pro  te lrty other than the foregoing
 Utlole     23720 or raid ata e utea.

            It    la therafora      tho opinionof'thla         department  that tha
~ommlaaloner8~ oourt          hnu no authority       through     lta various oom-
~saionora,         whether   with   or without     oompanartion          to uaa or
                     oounty omod lqulwent
                 ba wed                       upon prftataly   ownad
             Astlolo  23720, V. A. C. 8.( howavor, petit8      oounty
        ery or Wad 0 uipmont or road oonatruotioa aaohinary       to
be lmployad upon prPvate ywrtp        in tha rorrloo   0s roil con-
lerrstion   and the prevent  05 of roll  waste  through erosion   in
looorbanoe with the provisions    of auoh law.

                                                         Yours    vary     trtiy,    -




wJ&K:LJ
en&a.